Citation Nr: 1532488	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected hypertension.

3.  Entitlement to an increased evaluation for a lumbar strain, currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for chronic sinusitis.

5.  Entitlement to a compensable evaluation for residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The January 2011 rating decision continued the current 10 percent rating for hypertension and denied entitlement to service connection for an eye disability.  A notice of disagreement was received in February 2011, a statement of the case was issued in March 2012, and a substantive appeal was received in March 2012.

A December 2014 rating decision denied increased ratings for a lumbar strain, chronic sinusitis, and residuals of a fractured nose.  A notice of disagreement was received by VA in January 2015, and VA has not yet issued a statement of the case.  The Board must therefore take jurisdiction over these issues for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

There was additional medical evidence added to the record after the issuance of the April 2014 supplemental statement of the case.  The Board, however, finds that this additional evidence is not pertinent such that solicitation of a waiver is necessary as set forth in 38 C.F.R. § 20.1304(c). 

In June 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for diabetes mellitus and tuberculosis have been raised by the record in a June 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an eye disability and entitlement to an increased evaluation for a lumbar strain, chronic sinusitis, and residuals of a fractured nose are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an August 2008 evidentiary development letter, issued prior to the initial adjudication of the Veteran's claim in January 2011, in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified available private medical records.  The Board finds that there is sufficient medical evidence of record to evaluate the Veteran's disability as at the Board hearing the Veteran only indicated continued treatment for a disability the severity of which is reflected in the currently assigned rating as detailed below. 

Also, the RO arranged for the Veteran to undergo VA examinations in September 2010 and March 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

During the June 2015 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claim being decided herein.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected hypertension has been rated by the RO as 10 percent disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or for a history of diastolic pressure predominantly 100 or more and requiring continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104.  (The Board observes that the medical evidence of record conventionally presents blood pressure readings with systolic pressure listed over diastolic pressure (systolic / diastolic)).

The Board notes that VA received the Veteran's increased rating claim in August 2010.  Relevant evidence of record from this period includes VA medical records, private medical records, and VA examination reports dated in September 2010 and March 2014.  

The September 2010 VA examination report notes that the Veteran described symptoms of lightheadedness when standing, nausea, sweating, and a spinning feeling.  On the day of the examination, the Veteran's blood pressure readings were 108/82, 108/82, and 110/84.  There were no signs of malaise present.  

An October 2010 VA medical record notes a blood pressure reading of 117/75.  

June 2011 VA medical records note blood pressure readings of 130/98 and 120/80.  

An October 2011 Fort Sill medical record notes a blood pressure reading of 135/98.  

A November 2011 Fort Sill medical record notes blood pressure readings of 141/99, 134/102, 133/95, 128/92, 126/89, 136/98, and 137/95.    

A December 2011 Fort Sill medical record notes a maximum blood pressure reading of 201/90 and a resting blood pressure reading of 136/96.  

January 2012 Fort Sill medical records note blood pressure readings of 118/76, 131/99, and 117/91.

A June 2012 Fort Sill medical record notes a blood pressure reading of 130/92.  

In his May 2013 substantive appeal, the Veteran reported that he was not told his blood pressure during his prior examination, but he believes it was higher than 110 diastolic and 200 systolic.  

The March 2014 VA examination report notes blood pressure readings of 130/90, 128/82, and 128/84 on that day.  

August 2014 private medical records note blood pressure readings of 138/82 and 130/85.

An October 2014 private medical record notes a blood pressure reading of 141/92.

At his June 2015 Board hearing, the Veteran's accredited representative noted that the Veteran reported to him that his "hypertension seems to have ratings of 166 over 105 on a relatively regular basis."  The Veteran replied that "once or twice a week it might be that high but, um, once or twice a week it might be 140 to, between 140 to 95 and then the next day it might be 128 over 85."  He testified that his blood pressure fluctuates wildly.  He also testified that his blood pressure is not controlled by the medications that he takes for it.  

The Board finds that at no time during the appeal period are the Veteran's diastolic pressures shown to have been predominantly 110 or more, or his systolic pressures predominantly 200 or more.  Where a threshold was met in an instance (where a maximum blood pressure of 201/90 was noted in December 2011), a resting measurement in the same appointment, and measurements taken prior to the December 2011 reading and following the December 2011 reading, were below the thresholds and revealed that that instance was isolated rather than reflective of the predominant blood pressure.  The Board further notes that the blood pressure readings that the Veteran identified at his hearing (regularly 166/105), if accurate, are not predominantly 200/110 and thus do not rise to a severity to satisfy the 20 percent rating criteria.   Furthermore, while the Veteran takes medication to attempt to control his blood pressure, this is expressly contemplated by the rating criteria for the currently assigned 10 percent rating throughout the period on appeal under Diagnostic Code 7101.  Accordingly, a schedular rating in excess of 10 percent for hypertension is not warranted under Diagnostic Code 7101.  The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the hypertension disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment associated with the hypertension disability.  

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a rating in excess of 10 percent for hypertension must be denied.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has reported symptoms of lightheadedness when standing, nausea, sweating, and a spinning feeling which he appears to have associated with his hypertension.  The Veteran is competent to report on symptoms but not competent to diagnose any underlying disease process associated with such symptoms as lightheadedness, nausea, sweating, and dizziness may be due to any number of different causes thereby rendering the etiology question medically complex requiring medical expertise to resolve.  There is no medical evidence of record that links these symptoms to hypertension much less medical evidence showing that these symptoms are not the ordinary manifestations of hypertension but rather exceptional or unusual features associated with the Veteran's hypertension disability.  In any event, the Veteran's disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms."  "Governing norms" include "marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Specifically, the evidence of record does not reflect marked interference with employment, as indicated by the September 2010 and March 2014 VA examination reports.  Also, the record demonstrates that the Veteran has not been hospitalized, much less frequently hospitalized, for this disability during the period on appeal.  In short, the record does not credibly demonstrate that his service-connected hypertension has caused marked interference with employment and/or frequent hospitalizations.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected hypertension has been raised by the record.  A TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record by evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a claim for a TDIU due to the Veteran's hypertension is not raised by the record.  The Veteran has separately been denied entitlement to a TDIU due to all of his service-connected disabilities in an August 2013 rating decision that he did not appeal.  The denial was based in part on a showing that the Veteran was employed full-time as a mail carrier.  Thus, neither the Veteran nor the record has presented evidence or argument of unemployability due specifically to hypertension, and the denial of the general TDIU claim was not appealed by the Veteran and is not before the Board for consideration.  The Board therefore finds that no further consideration of a TDIU is warranted.




ORDER

Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling, is denied.


REMAND

The Veteran has also claimed entitlement to service connection for an eye disability, to include as secondary to service-connected hypertension.  He has made several contentions with respect to the nature of this disability.  As relates to this remand, in his May 2013 substantive appeal, the Veteran reported that "my Eye is Dry Eye associated with Hypertension, which can be found in Web MD."  The Board notes that the May 2011 VA eye examination report does not opine as to whether the Veteran has dry eye and whether any dry eye is related to his service-connected hypertension.  It does note, however, that the Veteran uses artificial tears occasionally.  Before a decision may be made on the eye claim, the Board finds it necessary to remand this claim for an examination and opinion with respect to whether the Veteran can be diagnosed with dry eye syndrome and whether this disability is related to service-connected hypertension.  Also, as the May 2011 VA examiner did not address aggravation, an opinion is necessary to address this theory of entitlement.  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  

Finally, the claims of entitlement to increased ratings for a lumbar strain, chronic sinusitis, and residuals of a fractured nose were denied by rating decision in December 2014.  The appellant filed a notice of disagreement with these denials in January 2015.  The appellant has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on these issues.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to increased ratings for a lumbar strain, chronic sinusitis, and residuals of a fractured nose must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case addressing the issues of entitlement to increased ratings for a lumbar strain, chronic sinusitis, and residuals of a fractured nose.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  The RO is free to undertake any additional development deemed necessary with respect to these issues.

2.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's claimed eye condition.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

(a)  The VA examiner should identify all pertinent disabilities and determine whether a diagnosis of dry eye syndrome is appropriate.  

(b) For each disability, including cataracts and glaucoma (and dry eye syndrome if diagnosed) the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability was caused by OR aggravated by his service-connected hypertension.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner is advised that the Veteran contends that a doctor told him he suffered a mini-stroke caused by his hypertension in 2000 which left him temporary blind and thereafter, he regained his vision but has suffered from visual problems ever since the incident. 

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


